In a negligence action to recover damages for personal injuries, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Vinik, J.), dated October 6, 1989, as granted the plaintiffs’ motion for summary judgment on the issue of liability.
*392Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant was properly precluded from offering any evidence on the issue of liability at trial based on her failure to comply with the Supreme Court’s conditional order of preclusion (see, Kaire v Trump Mgt., 140 AD2d 494; Bernstein v Burson, 126 AD2d 593; Metflex Corp. v Klafter, 123 AD2d 845). Under the circumstances, the Supreme Court properly granted summary judgment on the issue of liability, upon the plaintiffs’ prima facie showing of their entitlement thereto (see, Winegrad v New York Univ. Med. Center, 64 NY2d 851). Mangano, P. J., Kunzeman, Sullivan and Ritter, JJ., concur.